Citation Nr: 0615151	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  93-27 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for panic disorder with agoraphobia, for the period prior to 
February 8, 2002.

2.  Entitlement to a rating in excess of 70 percent for panic 
disorder with agoraphobia, for the period beginning February 
8, 2002.

3.  Entitlement to a rating in excess of 30 percent for a low 
back disability.

4.  Entitlement to a compensable rating for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, his mother, and his spouse


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran had active military service from January 1982 to 
January 1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1992 RO rating decision.

Twice before, in January 1996 and again in August 2003, the 
Board referred the veteran's January 1991 claim for service 
connection for tinnitus.  This matter has not been developed 
or certified for appeal, and is not inextricably intertwined 
with the issues now before the Board on appeal.  Therefore, 
it is again referred to the RO for appropriate action. 

The veteran's appeal was previously before the Board in 
August 2003.  In a decision issued at that time the Board 
denied entitlement to an initial rating  in excess of 30 
percent for panic disorder with agarophobia for the period 
prior to February 8, 2002; entitlement to a rating in excess 
of  70 percent for panic disorder with agarophobia for the 
period from February 8, 2002; entitlement to a rating in 
excess of 30 percent for a low back disability; and 
entitlement to a compensable rating for bilateral 
sensorineural hearing loss.  Since the veteran had expressed 
disagreement with the effective date that had been assigned 
by the regional office for his total disability evaluation 
based on individual unemployability, but had not been issued 
a statement of the case, the Board had remanded the matter 
for issuance of a statement of the case in compliance with 
Manlicon v. West, 12 Vet.App. 238 (1999).  

The veteran appealed the August 2003 decision to the United 
States Court of Appeals for Veterans Claims (Court).  As the 
result of a Joint Motion for Remand, by way of a February 
2004 order, the Court vacated that portion of the August 2003 
decision in which the Board denied entitlement to an initial 
rating  in excess of 30 percent for panic disorder with 
agarophobia for the period prior to February 8, 2002; 
entitlement to a rating in excess of  70 percent for panic 
disorder with agarophobia for the period from February 8, 
2002; entitlement to a rating in excess of 30 percent for a 
low back disability; and entitlement to a compensable rating 
for bilateral sensorineural hearing loss,  for readjudication 
consistent with the motion.  The Court left undisturbed the 
issue of entitlement to an earlier effective date for the 
assignment of a total rating.  

The only reason for remand that was addressed in the Joint 
Motion for Remand that was filed by the parties before the 
Court was that it was unclear whether the Board had been able 
to read and consider some  documents that had been submitted 
by the appellant that were written in Spanish.  Inasmuch as 
the records that are pertinent to the issues at hand have 
been translated,  no further action in this reagard is 
needed, and the Board will proceed, as instructed, with the 
readjudication of the issues that were vacated by the Court 
Order of February 2004.

The issue of entitlement to an initial rating in excess of 30 
percent for panic disorder with agoraphobia, for the period 
prior to February 8, 2002, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period beginning February 8, 2002, the veteran's 
psychiatric disability has been manifested by continued 
reports of weekly panic attacks and depression; the 
disability is not manifested by virtual isolation in the 
community, a gross repudiation of reality or impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
maintain minimal personal hygiene, disorientation to time or 
place, or memory loss.  

2.  The veteran's low back disability includes lumbar 
paravertebral myositis with L4 compression fracture, as well 
as anterior L3-4 disc herniation with secondary L4 
anterosuperior limbus vertebra formation. 

3.  The veteran's low back disability has been manifested by 
subjective complaints of low back pain with tenderness and 
stiffness; objectively, some limitation of flexion, 
tenderness, and spasms of the low back has been shown; there 
is no evidence of absent ankle jerk or incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during a one-year period; VA examiners 
have found no fatigue, weakness, lack of endurance, or 
weakened movement following repetitive use or during flare-
ups.

4.  Bilateral hearing loss has been manifested by a pure tone 
threshold average at 1000, 2000, 3000, and 4000 Hertz of no 
greater than 39 decibels, with a speech discrimination 
ability of no less than 92 percent.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 
percent for panic disorder with agoraphobia have not been met 
for the period beginning February 8, 2002.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.126, 
4.132, Diagnostic Codes 9400-9411 (as in effect prior to 
November 6, 1996), 4.130, Diagnostic Code 9412 (as in effect 
beginning November 6, 1996); Fenderson v. West, 12 Vet. App. 
119 (1999). 

2.  The criteria for a rating in excess of 30 percent for a 
low back disability (to include lumbar paravertebral myositis 
with L4 compression fracture, and anterior L3-4 disc 
herniation with secondary L4 anterosuperior limbus vertebra 
formation) are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 4.124a, 
Diagnostic Codes 5021, 5235-5243, 5289, 5292, 5293, 5295, 
8520, 8620, 8720 (as in effect prior to and beginning 
September 23, 2002, and beginning September 26, 2003); 
VAOPGCPREC 36-97 (Dec. 12, 1997).

3.  The criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 
6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Panic disorder with agoraphobia

By a July 1992 rating decision, the RO granted service 
connection for panic disorder with agoraphobia, and assigned 
an initial 10 percent rating (effective for July 28, 1991).  
The veteran specifically indicated his disagreement with this 
initial rating in an April 1993 written statement, and 
subsequently perfected his appeal.  By an April 2002 rating 
decision, the RO assigned a 70 percent rating, effective from 
February 8, 2002.

The veteran's service-connected panic disorder with 
agoraphobia has been evaluated as 70 percent disabling from 
February 8, 2002.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including the rating 
criteria for evaluating mental disorders.  See 61 Fed. Reg. 
52695-52702 (October 8, 1996).  This amendment was effective 
November 7, 1996.  In addition to modified rating criteria, 
the amendment provided that the diagnoses and classification 
of mental disorders be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2005).  The law requires that for any date 
prior to November 7, 1996, the Board cannot apply the revised 
regulations.

Prior to November 1996, the schedular criteria for 70 and 100 
percent ratings for psychoneurotic disorders were as follows:

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment.  [100 
percent].

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

Under the old regulations, each of the three criteria for a 
100 percent disability rating is an independent basis for 
grant a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95 
(1994).

A note following the general rating formula for 
psychoneurotic disorders indicated that social impairment per 
se will not be used as the sole basis for any specific 
percentage evaluation, but is of value only in substantiating 
the degree of disability based on all of the findings.  38 
C.F.R. § 4.132, Diagnostic Codes 9400 to 9411, NOTE (1) 
(1996).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigns disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation.  Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

Under the rating criteria for psychiatric disorders in effect 
since November 7, 1996, 70 and 100 percent ratings are 
warranted in the following circumstances:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9412 (2005).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2005).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2005).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2005).

Because this appeal is from the initial ratings assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

The RO in this case has not violated the principles of 
Fenderson.  Indeed, the RO has considered whether the facts 
showed that the veteran was entitled to a higher disability 
rating for panic disorder with agoraphobia for any period of 
time since his original claim, and has ultimately determined 
that a 30 percent rating was warranted from the initial grant 
of service connection, and that a 70 percent rating was 
warranted effective from February 8, 2002.

The evidence from February 8, 2002, consists solely of the 
report of a VA examination conducted on February 8, 2002.  
The veteran was accompanied by his mother, but was examined 
alone.  He said that he had stopped visiting his private 
psychiatrist due to financial problems.  He reported that he 
still had not worked since the early 1990s.  He continued to 
live with his spouse and two children, whom he said provided 
him with good support.  He said he suffered from depression 
and anxiety, but medication apparently made him feel better.  
He said he suffered from sudden anxiety attacks, in which he 
suffered from confusion, diarrhea, palpitations, shakes and 
blurry vision.  He would experience these episodes two or 
three times per week in open and closed spaces.  He reported 
that depression was always present.  He said he had lost 
everything and remained isolated in his room, watching 
television and feeling unable to do anything.  He denied 
using alcohol, tobacco, or drugs.  He said he was currently 
involved in a legal dispute with his mother-in-law concerning 
an attempt to remove him from the house that he had allegedly 
built on top of her property.

It is unclear exactly why the RO increased the rating for the 
veteran's psychiatric condition to 70 percent based on this 
examination.  The veteran was clean, neatly dressed and 
groomed, alert, and oriented times three.  Attention, 
concentration, and memory were good.  Speech was clear and 
coherent.  He was not hallucinatory, suicidal, or homicidal.  
Insight and judgment were fair, and he exhibited good impulse 
control.  The Global Assessment of Functioning (GAF) score 
was assessed to be 60.  A GAF score of 51-60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  See DSM-IV at 
44-47.  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

Perhaps the 70 percent rating was assigned because the 
veteran's mood was deemed to be depressed and anxious, and 
his affect was constricted.  The VA examiner further wrote as 
follows:

Based on the veteran's records, history 
and previous evaluations, we find that 
[he] has severe limitations of his work 
and social capabilities; and has been 
able to keep with difficulties his family 
structure and integrity.  His current 
situation regarding his housing [and] 
legal situation has made him depressed.  

In any case, despite the VA examiner's characterization of 
the veteran's limitations as "severe," the Board 
nevertheless finds that an evaluation in excess of 70 percent 
is not warranted for the period beginning February 8, 2002, 
under the "old" or "new" rating criteria.  It can hardly 
be said that the veteran is virtually isolated in his 
community (he receives "good support" from his wife and 
children), or that he has symptoms which border on a gross 
repudiation of reality (he appeared alert, oriented, and 
attentive).  His continued GAF score of 60 further suggests a 
severity of psychiatric symptoms which would not demonstrably 
prevent him from working.  Indeed, the veteran presented at 
the examination clean, neatly dressed and groomed, and 
coherent.  Accordingly, the veteran's meets none of the 
criteria for a 100 percent disability rating under the old 
regulations.

Moreover, while the veteran continued to report having 
multiple panic attacks every week, the examination report 
simply fails to reflect the gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
maintain minimal personal hygiene, disorientation to time or 
place, or memory loss which would warrant a 100 percent under 
the "new" Diagnostic Code 9412.  In summary, the 
preponderance of the evidence is against entitlement to a 
disability rating in excess of 70 percent for panic disorder 
with agoraphobia for the period beginning February 8, 2002.

II.  Low back disability

At an April 1990 VA general examination, the veteran's 
carriage, posture, and gait were normal.  He was able to 
squat, stoop, and walk on his toes and heels without 
difficulty.  Deep tendon responses were normal, and 
Babinski's and Romberg's signs were normal.  There was no 
weakness.

The veteran also underwent an orthopedic consultation in 
April 1990.  He complained of persistent lower back pain 
(exacerbated by prolonged sitting, standing, bending, and 
exposure to cold weather).  On examination, a mild limp to 
the right was noted in his gait.  There was some 
straightening of the lumbar lordosis, exquisite tenderness to 
pressure in the lumbar area, and evidence of moderate to 
severe spasm.  The veteran was able to flex his spine forward 
to 70 degrees, extend it backward to 10 degrees, flex it 
laterally to 30 degrees bilaterally, and rotate it to 40 
degrees bilaterally.  There was no radiculopathy, atrophy, or 
weakness.

Private medical records reflect that at an August 1991 
examination, he complained of a very delicate area in the low 
back that was very painful to light touch.  He described 
having steady pain in the "vertebral column," and said that 
the pain worsened if he was at a 45-degree angle.  He said 
that if he bent over for three minutes, the pain would become 
severe.  Regardless, according to the veteran, the pain 
worsened if he held any position for more than three minutes.  
He also said that the pain would not improve despite taking 
multiple medications.  On examination, the spine was normal 
to inspection.  There was pain to percussion in the lower 
lumbosacral area.  There was also tenderness to palpation 
over the bony area without evidence of redness.  Movement of 
the trunk was limited due to pain.  There was no muscle 
atrophy or involuntary movement, and strength was 5/5 all 
over.  Muscle tone was also normal.  The veteran appeared to 
have a normal posture and gait, and he could tip toe and walk 
on his heels.  Deep tendon reflexes were 2+ throughout.  The 
veteran was able to flex his spine forward to 70 degrees and 
flex it laterally to 15 degrees bilaterally.  X-ray 
examination of the lumbar spine showed rotatory 
dextroscoliosis.

A January 1992 statement by a private physician, who had 
treated the veteran from October 1991 to January 1992, 
indicated that the veteran had a history of back pain that 
limited his ability to sit, stand, or bend.  The veteran 
reported having morning stiffness that lasted for less than 
one-half hour.  The veteran's lumbar spine was tender on 
examination.  There was no swelling, redness, increased heat, 
or deformities.  The veteran had full range of motion.

At a May 1992 VA examination, the veteran complained of 
persistent, severe low back pain, worsened by prolonged 
sitting and standing and by bending for more than one minute.  
The pain was reportedly accompanied by a tingling and 
numbness of the lower extremities.  On examination, he had 
erect posture with a normal gait and stance.  There was some 
straightening of the lumbar lordosis.  Pain to pressure with 
moderate to severe spasm of the lumbar paravertebral muscles 
with severely tender fibrotic nodules was also noted.  
Movements were painful, but there were no radicular signs.  
The veteran was able to flex his spine forward to 90 degrees, 
extend it backward to 10 degrees, flex it laterally to 30 
degrees bilaterally, and rotate it to 40 degrees bilaterally.  
Neurologic examination of the veteran was within normal 
limits.  

At his December 1993 Travel Board hearing, the veteran 
testified that his back condition had worsened.  He said that 
he could not play sports or with his kids as he once did.  He 
said he had difficulty picking up a trimmer or using it for 
more than 15 minutes.  He said he could stand for an hour (at 
most) and found sitting down for a while troublesome.  Even 
driving his car bothered him.  He slept on an orthopedic bed.  
He apparently could not take medication for his back because 
it counteracted psychiatric medication he was taking.  He 
therefore had to simply tolerate the pain most of the time.  
The veteran's spouse confirmed that his back hurt him a lot.  
The veteran said that his back pain was constant, and would 
range from mild to severe.  He denied having stiffness and 
said that he could touch his knees and bend to a 45 degree 
angle.  He said he had an "average" ability to move 
sideways.  He denied experiencing any muscle spasms or 
tightening.  

At an October 1997 VA spine examination, the veteran 
complained of localized low back pain and occasional weakness 
of the legs.  He denied stiffness, fatigability, or lack of 
endurance.  At present, he was in no treatment.  Indeed, 
during the prior year he had not visited an emergency room or 
a private doctor due to the back condition.  He could not 
take medication for pain because such medications could not 
be mixed with his psychiatric medications.  His symptoms were 
precipitated by bending forward or performing household 
activities.  Resting on the floor alleviated his symptoms.  
The veteran did not require crutches, rails, or cane to walk, 
and he had not undergone any surgery.  He was currently 
unemployed and, because of his back condition, apparently was 
unable to do household activities.  On examination, there was 
no objective evidence of pain on motion or on any movement 
except backward extension at the end of the range of motion. 
The veteran had full and complete range of motion.  There was 
mild lumbosacral paravertebral muscle spasm, as well as mild 
tenderness to palpation of the lumbar spine.  There was no 
evidence of weakness of the lower extremities or postural or 
fixed deformities of the back.  The veteran had diminished 
right ankle jerk +1 which suggested damage to the right S1 
root.  He had diminished pinprick and full sensation on the 
left S1 dermatome of the foot.  He had normal gait cycle and 
muscle strength in the lower extremities.  There was no 
muscle atrophy.  The examiner noted that the veteran 
definitely had a history of disc pathology on magnetic 
resonance imaging (MRI), but the only objective findings on 
examination was a diminished right ankle jerk.  By an 
electromyography (EMG) done in November 1997, there was no 
evidence of radiculopathy.

During VA treatment in April 2000, pain was felt upon 
palpation of the L3-S1 paravertebral spine.  The veteran was 
able to flex his spine forward to 30 degrees and extend it 
backward to 15 degrees.  The veteran began VA physical 
therapy in May 2000 (although this appears to have been 
primarily due to knee symptoms).  During a June 2000 VA 
outpatient treatment visit, he could flex to 30 degrees with 
pain, but could extend to 60 degrees without pain.  At an 
August 2000 outpatient visit, examination revealed scoliosis 
and lumbosacral tenderness but no atrophies.  There was 
decreased sensation to pin prick over the left lower 
extremity.  The veteran was able to flex his spine forward to 
30 degrees and extend backward to 20 degrees.  The veteran 
appeared alert and active during a November 2000 outpatient 
visit, and lower extremity strength was 5/5.  Sensory was 
intact and straight leg raising was negative bilaterally.  
The veteran was able to heel and toe walk without difficulty.

At a February 2002 VA spine examination, the veteran stated 
that his low back pain had worsened and that he could do much 
less than he could before.  He said he had difficulty 
remaining in a sitting position for a long time.  He had been 
unresponsive to physical therapy.  He was stiff, that the 
pain was intense, and that movement was very difficult.  He 
denied having any fecal or urinary incontinence and radiation 
of pain to the lower extremities.  He also denied having a 
"pins and needles" sensation, numbness, or weakness, 
fatigability, or lack of endurance in the legs.  He said 
there was no real relief of his low back pain, despite using 
massages, icepacks, and medicine.  He said he used a one-
point cane and that he needed assistance to dress his lowers, 
put on shoes and socks, and bathe.  The veteran was able to 
dress and undress himself for the examination.  On 
examination, there was tenderness to palpation and spasms of 
the L4-L5 vertebrae and paravertebral muscles.  There were no 
postural abnormalities or fixed deformity, and back 
musculature was symmetric.  There were no atrophies of the 
lower extremities.  Strength was 5/5 from L1 to S1 myotomes 
bilaterally.  Deep tendon reflexes were +2 patellar and +2 
Achilles bilaterally.  The veteran was able to move passively 
and to extend back actively against gravity.  The veteran was 
able to flex his spine forward to 40 degrees, extend it 
backward to 17 degrees, and flex it laterally to 15 degrees 
bilaterally.  Pain began at 40 degrees of forward flexion.

By a September 1990 rating decision, the RO granted service 
connection for lumbar paravertebral myositis, fracture of L4 
vertebral compressive by x-rays, and assigned a 10 percent 
rating from January 13, 1990.  This rating was eventually 
raised to 30 percent (by an April 2002 rating decision), but 
as that grant does not represent a total grant of benefits 
sought on appeal, this claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Myositis is generally rated based on the limitation of motion 
of the affected parts.  38 C.F.R. § 4.71a, Diagnostic Code 
5021 (2005).  During the pendency of this appeal, regulatory 
changes have twice amended the rating criteria for evaluating 
spine disabilities.  The first regulatory change affected 
only the rating criteria for intervertebral disc syndrome.  
See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  This amendment 
was effective September 23, 2002.  Id.  The regulations 
regarding diseases and injuries to the spine, to include 
intervertebral disc syndrome, were again revised effective 
September 26, 2003.  68 Fed. Reg. 51454-51458 (Aug. 27, 
2003); 69 Fed. Reg. 32449-32450 (June 10, 2004).  The law 
requires that for any date prior to September 23, 2002, the 
Board cannot apply the first set of revised regulations and 
that for any date prior to September 26, 2003, the Board 
cannot apply the second set of revised regulations.

The original regulations were provided to the veteran in a 
June 1993 Statement of the Case.  The first set of revised 
regulations was provided to the veteran in a March 2003 
letter from the Board.  The second set of revised regulations 
was provided to the veteran in a February 2006 letter from 
the Board.  Therefore, the veteran and his representative 
were given notice of the old and new regulations and have had 
an opportunity to submit evidence and argument related to all 
three sets of regulations.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The veteran's low back limitation of motion has been 
determined by the RO to warrant a 20 percent rating for 
moderate limitation of motion of the lumbar spine under 
Diagnostic Code 5292 of the old criteria.  Under this 
diagnostic code, severe limitation of motion warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (as 
in effect prior to September 26, 2003).

However, the RO has also assigned an additional, non-
schedular rating of 10 percent based on evidence of pain on 
motion.  In De Luca v. Brown 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in evaluating a service-connected disability 
involving a joint, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. The Court held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.

The evidence does not demonstrate that the veteran has ever 
shown severe limitation of motion of his lumbar spine.  The 
ranges of motion of his lumbar spine demonstrated in the 
medical record, even with consideration of the onset of pain 
in the range of motion have always been consistent with no 
more than moderate limitation of motion.  Flexion of his 
lumbar spine has been no worse than 30 degrees with 90 
degrees being normal.  Extension of his lumbar spine has been 
no worse than 10 degrees with 30 degrees being normal.  
Lateral flexion of his lumbar spine has been no worse than 15 
degrees bilaterally with 30 degrees being normal. Rotation of 
his lumbar spine has been no worse than 40 degrees 
bilaterally with 30 degrees being normal.

While the veteran appears to have had (at times) notable 
limitation of flexion in a clinical setting, the numbers 
reflected in the medical records (particularly with respect 
to extension and flexion), as well as the veteran's ability 
to routinely walk without difficulty, simply do not indicate 
the severe limitation of motion sufficient to warrant a 40 
percent rating under Diagnostic Code 5292.  

The Board acknowledges that pain on motion (particularly 
flexion) has repeatedly been noted on examination.  However, 
in the October 1997 VA spine examination report, the examiner 
noted that the veteran had displayed no fatigue, painful use, 
excess fatigability, or incoordination.  Likewise, following 
the February 2002 VA examination, the examiner specifically 
found that the veteran had no fatigue, weakness, lack of 
endurance, or weakened movement following repetitive use or 
during flare-ups.  In light of this evidence, the Board finds 
the 30 percent rating currently assigned more than adequately 
compensates for any potential functional loss due to any 
potential flare-ups of the low back disability.

The Board has also considered other diagnostic codes 
pertaining to lumbar spine disabilities under the old rating 
criteria in order to determine whether the veteran is 
entitled to a disability rating greater than 20 percent.  
There is no evidence of ankylosis of the lumbar spine to 
warrant a higher evaluation under Diagnostic Code 5289.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5289 (as in effect prior 
to September 26, 2003).  The veteran has consistently 
demonstrated motion of his lumbar spine although his ability 
to flex and extend his spine has decreased.  

A 40 percent disability rating under Diagnostic Code 5295 for 
lumbosacral strain is assigned for symptoms of a severe 
lumbosacral strain with listing of whole spine to opposite 
side; positive Goldthwaite's sign; marked limitation of 
forward bending in standing position; loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space; or some of these symptoms with abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(as in effect prior to September 26, 2003).  As noted above, 
the veteran has shown no more than moderate, as opposed to 
severe or marked, limitation of forward bending.  He has not 
shown loss of lateral spine motion in a standing position, 
nor has he shown abnormal mobility on forced motion.  The 
veteran does have scoliosis, but he does not have listing of 
the whole spine to the opposite side.  Therefore, he is not 
entitled to a 40 percent disability rating under Diagnostic 
Code 5295.

Under the second set of amended criteria, a back disability 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Under the General Rating Formula for Diseases and Injuries of 
the Spine, unfavorable ankylosis, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, is rated 100 percent disabling.  A 50 
percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 40 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less or for favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (effective on September 26, 
2003).

In this case, the veteran does not meet the criteria for a 
40 percent disability rating.  As noted above, even with 
consideration of pain by limiting the range of motion to the 
point where pain begins, during the multiple evaluations and 
examinations of the veteran's spine, the veteran has shown 
forward flexion to 30 degrees only during the period from 
April 2000 to August 2000.  The more recent evidence, the 
report of a February 2002 VA spine examination, shows that 
the veteran is able to flex his spine forward to 40 degrees 
before the onset of pain.  The Board gives greater weight to 
this more recent evidence of record.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Thus, the veteran has been assigned a 30 percent rating for 
his low back disability.  However, the Board notes that when 
service connection was initially granted, the low back 
disability encompassed residuals of a compression fracture of 
the L4 vertebra with paravertebral myositis.  Following VA 
examinations in October 1997 and February 2002, the veteran 
was diagnosed as having lumbar paravertebral myositis with L4 
compression fracture, as well as anterior L3-4 disc 
herniation with secondary L4 anterosuperior limbus vertebra 
formation (based on an MRI conducted in October 1997).  The 
RO has never formally considered whether this disc herniation 
should be included when evaluating the veteran's service-
connected low back disability.  However, upon review of the 
medical evidence, the Board finds that the herniated nucleus 
pulposus is part and parcel of the service-connected low back 
disability, and should be considered when determining 
eligibility for an increased rating.

(VA's General Counsel has instructed that the original 
version of Diagnostic Code 5293 involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae. VAOPGCPREC 36-97 (Dec. 12, 1997).  Therefore, the 
veteran could not be evaluated separately under the original 
version of Diagnostic Code 5293 and Diagnostic Codes 5292 
(evaluation of limitation of motion of the lumbar spine) or 
5295 (evaluation of lumbosacral strain)).

The original version of Diagnostic Code 5293 focuses on 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as in effect prior to September 23, 2002).  A 40 
percent rating is assigned for severe disability (i.e., 
recurring attacks with intermittent relief).

The evidence in this case reflects that the veteran has 
routinely sought outpatient treatment for low back symptoms.  
He has consistently complained of tenderness and pain when 
bending.  However, while there was the one episode of 
"moderate to severe spasm" noted during the May 1992 VA 
examination, the bulk of the objective evidence suggests that 
the veteran's tenderness and spasms are only of a mild 
nature.  Moreover, muscle tone and strength has generally 
been normal, and there was been no evidence of muscle atrophy 
or absent ankle jerk on objective examination.  A November 
1997 EMG revealed on evidence of radiculopathy and the 
veteran himself denied having any radiation of pain to his 
lower extremities during his February 2002 VA examination.  
In short, the evidence simply does not reflect the severe 
neurological symptoms appropriate to site of the diseased 
disc which would merit a 40 percent rating under the original 
version of Diagnostic Code 5293.

Under the first set of amended criteria, a 40 percent 
disability rating is assigned under Diagnostic Code 5293 for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective on September 23, 2002).

Under the second set of amended criteria, a back disability 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent disability 
rating is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective on 
September 26, 2003).

In this case, a 40 percent rating under the "incapacitating 
episodes" track is not warranted.  An incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, Note (1) (effective on 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
Note (1) (effective on September 26, 2003).  The veteran has 
sought outpatient treatment and (briefly) physical therapy 
for his back symptoms, and has reported that his back 
symptoms are aggravated by bending for at least three 
minutes, standing for more than an hour, doing house work, or 
driving.  Yet at his October 1997 VA spine examination, he 
indicated that he had not recently visited an emergency room 
or seen a private doctor because of back symptoms.  Prior to 
his February 2002 VA examination, his most recent VA 
outpatient visit was in November 2000, over a year before.  
While he has reported (such as at his December 1993 Travel 
Board hearing) having an occasional bout of "severe" back 
pain, the evidence simply does not reflect the incapacitating 
episodes (i.e., requiring physician-directed bed rest) 
lasting at least four weeks during a one-year period which 
would warrant a 40 percent rating under either set of the 
revised criteria for intervertebral disc syndrome based on 
incapacitating episodes.

The other track under the revised Diagnostic Code 5293 and 
new Diagnostic Code 5243 must also be addressed, however.  
Neurologic disabilities, including bowel or bladder 
impairment, and orthopedic disabilities are to be evaluated 
separately using criteria for the most appropriate diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(2) (effective on September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, Note (1) (effective on September 
26, 2003).  In this regard, the Board has reviewed the rating 
criteria pertaining to diseases of the sciatic nerve (38 
C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720).  
However, none of the medical records or VA examination 
reports reflects that the veteran has been diagnosed as 
having paralysis, neuritis, or neuralgia of the sciatic 
nerve, and thus an evaluation under these diagnostic codes 
would not be appropriate.  The veteran has also not shown 
symptoms of bowel or bladder impairment.  The Board has 
already addressed above the orthopedic criteria regarding the 
veteran's lumbar spine.  The veteran has no other orthopedic 
disabilities resulting from his intervertebral disc syndrome.  
In summary, the preponderance of the evidence reflects that a 
rating in excess of 30 percent is not warranted for the 
veteran's low back disability.



III.  Hearing loss

In a January 1991 written statement, the veteran sought an 
increased rating for, in pertinent part, bilateral hearing 
loss (a service-connected condition which was rated as 
noncompensably disabling).  

The pertinent evidence reflects that at a May 1990 VA hearing 
examination, he complained of, in pertinent part, hearing 
loss more marked on the left side.  Pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
45
40
LEFT
10
15
40
35

Average pure tone thresholds were 29 decibels in the right 
ear and 25 decibels in the left ear.  Speech recognition 
ability was 92 percent in the right ear and 92 percent in the 
left ear.  

At a May 1992 VA hearing examination, pure tone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
30
35
LEFT
10
15
25
35

Average pure tone thresholds were 21 decibels in the right 
ear and 21 decibels in the left ear.  Speech recognition 
ability was 96 percent in the right ear and 96 percent in the 
left ear.  

At his December 1993 Travel Board hearing, the veteran 
confirmed that his hearing loss had worsened, and said that 
his wife often had to raise her voice.  The veteran's mother 
testified that sometimes her son would be screaming because 
he could not hear himself talking.  

At an October 1997 VA hearing examination, the veteran 
reported more hearing difficulty in noisy and crowded 
environments.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
45
45
LEFT
10
10
45
45

Average pure tone thresholds were 29 decibels in the right 
ear and 28 decibels in the left ear.  Speech recognition 
ability was 100 percent in the right ear and 100 percent in 
the left ear.  

At a February 2002 VA hearing examination, the veteran 
reported having difficulty following group conversations and 
listening to the television.  Pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
35
50
50
LEFT
20
35
40
40

Average pure tone thresholds were 39 decibels in the right 
ear and 34 decibels in the left ear.  Speech recognition 
ability was 100 percent in the right ear and 100 percent in 
the left ear.  

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII (2005).  Table VI 
correlates the average pure tone sensitivity threshold 
(derived from the sum of the 1000, 2000, 3000, and 4000-Hertz 
thresholds divided by four) with the ability to discriminate 
speech, providing a Roman numeral to represent the 
correlation.  Each Roman numeral corresponds to a range of 
thresholds (in decibels) and of speech discriminations (in 
percentages).  The table is applied separately for each ear 
to derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. § 
4.85 (2005).

On each of the audiology tests detailed above, the hearing 
loss of both ears equated Level I in Table VI.  The 
intersection of Level I and Level I hearing in Table VII 
results in a noncompensable rating.  38 C.F.R. § 4.85(h), 
Diagnostic Code 6100, Table VII (2005).

Two provisions exist for evaluating veterans with certain 
patterns of hearing impairment that cannot always be 
accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
38 C.F.R. § 4.86 (2005).  If puretone thresholds in any four 
of the five frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz are 55 decibels or more, an evaluation can be based 
either on Table VI or Table VIa, whichever results in a 
higher evaluation.  See 38 C.F.R. § 4.86(a) (2005).  This 
provision is inapplicable to the appellant's bilateral 
hearing loss.  The veteran's puretone thresholds have not 
been 55 decibels for either ear in any of the designated 
frequencies.

When the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  See 38 C.F.R. § 4.86(b) (2005).  
This provision is inapplicable to the appellant's bilateral 
hearing loss.  The veteran's puretone thresholds for both 
ears have always been less than 70 decibels in the frequency 
of 2000 Hertz.

Although the veteran has some hearing loss, it is simply not 
of a degree that VA may compensate.  In summary, the 
preponderance of the evidence is against assigning a 
compensable rating for the veteran's bilateral hearing loss, 
and this claim is denied.

IV.  Duties to Inform and Assist

The veteran's claims were originally adjudicated by a rating 
decision in July 1992.  A letter from the RO to the veteran 
in January 2002 provided notice regarding what information 
and evidence was needed to substantiate the veteran's claims, 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  See 38 C.F.R. 
§ 3.159(b) (2005).  Although this letter omitted the 
veteran's claim concerning hearing loss in the first 
paragraph, it did provide general information about the 
evidence needed for claims for higher ratings, and went on to 
specifically advise the veteran about the need for a 
contemporaneous audiological examination (in addition to 
other examinations).

The Board finds that any defect with respect to the timing of 
the notice was harmless error.  While the notice provided to 
the veteran was not given prior to the first RO adjudication 
of the claims, the notice was provided by VA subsequent to a 
January 1996 Board remand, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
veteran's claims were re-adjudicated by an April 2002 
Supplemental Statement of the Case (SSOC).  This action 
essentially cured the error in the timing of the notice.

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date for service 
connection for his psychiatric disorder on appeal or for 
higher ratings for his service-connected lumbar spine 
disability and hearing loss.  Even though the notice was 
inadequate regarding this element, there is no prejudice to 
the veteran in issuing a final decision because notice as to 
the assignment of an effective date is not required because 
no effective date is being set in this decision.  Entitlement 
to service connection for the veteran's psychiatric disorder 
was established from the date of the veteran's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, records from the Social 
Security Administration, and private medical records 
identified by the veteran have been obtained.  There is no 
indication that relevant records exist that have not been 
obtained.  The veteran has not indicated that there are any 
outstanding records pertinent to his claims.  In fact, in a 
document associated with the claims file in June 2003, the 
veteran indicated that he had no further evidence or argument 
to present.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
underwent a general examination in April 1990, a hearing loss 
examination in May 1990, and audio, mental disorders, and 
spine examinations in May 1992, October 1997, and February 
2002.  The thorough reports of these VA examinations have 
been obtained and reviewed by the Board.

On December 7, 1993, a hearing was held at the RO before the 
undersigned, who is rendering the final determination in this 
claim and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to  38 U.S.C.A. § 7107(c) 
(West 2002).

The Board finds that VA has done everything reasonably 
possible to assist the veteran in connection with the claims 
decided herein.  A remand or further development of this case 
would serve no useful purpose.  VA has satisfied its duties 
to inform and assist the veteran in this case.  Also, VA's 
efforts have substantially complied with the instructions 
contained in the January 1996 Remand from the Board and the 
February 2004 Remand from the Court.  See Stegall v. West, 11 
Vet. App. 268 (1998).  The translation of numerous documents 
from Spanish to English have been obtained and reviewed by 
the Board as part of this appeal.  Although two records-one 
from September 1990 reflecting treatment for high blood 
pressure and one from February 1999 evaluating the veteran's 
psychiatric disorder-have not yet been translated, these 
documents pertain to the issue that is the subject of the 
Board's Remand below and do not pertain to the issues being 
decided.  Further development and further expending of VA's 
resources is not warranted.


ORDER

Entitlement to a rating in excess of 70 percent for panic 
disorder with agoraphobia, for the period from February 8, 
2002, is denied.

Entitlement to a rating in excess of 30 percent for a low 
back disability is denied.  

Entitlement to a compensable rating for bilateral 
sensorineural hearing loss is denied.  


REMAND

In April 1996 the veteran requested that the RO obtain 
records of psychiatric treatment from his private 
psychiatrist for treatment from June 1991 to April 1996.  In 
an April 2002 Supplemental Statement of the Case, the RO 
appears to have mistakenly construed the veteran's request as 
a cover sheet for the actual records.  The treatment records 
from June 1991 to April 1996 are not contained in the record.  
Because the veteran's claim of entitlement to an initial 
rating in excess of 30 percent for panic disorder with 
agoraphobia, for the period prior to February 8, 2002, is 
based on disagreement with the original rating awarded, these 
records must be obtained in order to address the veteran's 
claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary release 
from the veteran, obtain private medical 
records identified by the veteran in his 
VA Form 21-4142, dated in April 1996.

2.  After the development requested above 
has been completed to the extent possible, 
review the record.  If the benefit sought 
on appeal remains denied, furnish a 
supplemental statement of the case (SSOC) 
to the veteran and his representative and 
give them the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


